DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 6, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because foreign patent documents CN 107359970 (Li et al.) and CN 107534893A (Sharp Corp.) are not provided in English.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 7, 11 - 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US Pub. No. 2020/0067652).
 	Regarding claim 1, Liu discloses a method, comprising: receiving, by a processor of an apparatus, downlink control information (DCI) from a network node (see abstract, 0007, 0028, transmitting to the plurality of user equipments the downlink control information); determining, by the processor, whether the DCI is used to indicate hybrid automatic repeat request (HARQ) feedback information corresponding to an uplink transmission; determining, by the processor, the HARQ feedback information according to the DCI in an event that the DCI is used to indicate the HARQ feedback information corresponding to the uplink transmission (see para. 0003 – 0004, 0026 – 0027, 0058, 0065, when the HARQ-ACK fed back to the user equipment by the base station is ACK, it indicates that the base station has correctly received and decoded data transmitted by the user equipment…the base station may indicate HARQ-ACK information for a plurality of user equipments in Downlink Control Information (DCI)); and determining, by the processor, whether to terminate the uplink transmission according to the HARQ feedback information (see para. 0003, 0027, 0066, when the HARQ-ACK fed back to the user equipment by the base station is ACK, it indicates that the base station has correctly received and decoded data transmitted by the user equipment…that is, the user equipment no longer needs to transmit the data to the base station). 

Regarding claim 3, Liu discloses wherein the DCI comprises a cyclic redundancy check (CRC) scrambled by a configured scheduling-radio network temporary identifier (CS-RNTI) (see para. 0040, scrambling a Cyclic Redundancy Check (CRC) according to a fixed scrambling identifier (HARQ-RNTI), for identifying that the downlink control information is information for feeding back corresponding HARQ-ACKs to the plurality of user equipments). 
	Regarding claim 7, Liu discloses further comprising: terminating, by the processor, the uplink transmission in an event that the HARQ feedback information is determined as an acknowledgement (ACK) (see para. 0027, it indicates that the HARQ-ACK is ACK). 
	Regarding claim 11, Liu discloses an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations (see Fig. 11, para. 0149 – 0159, UE 20 with a processor 1001 coupled to communication apparatus 1004) comprising: receiving, via the transceiver, downlink control information (DCI) from the network node (see abstract, 0007, 0028, transmitting to the plurality of user equipments the downlink control information); determining whether the DCI is used to indicate hybrid automatic repeat request (HARQ) feedback information corresponding to an uplink transmission; determining the HARQ feedback information according to the DCI in an event that the DCI is used to indicate the HARQ feedback information corresponding to the uplink transmission (see para. 0003 – 0004, 0026 – 0027, 0058, 0065, when the HARQ-ACK fed 
	Regarding claim 12, Liu discloses wherein the DCI comprises a user equipment (UE)-specific DCI or a group-common DCI (see para. 0065, HARQ-ACK feedback to the plurality of user equipments is performed with one piece of DCI). 
Regarding claim 13, Liu discloses wherein the DCI comprises cyclic redundancy check (CRC) scrambled by configured scheduling-radio network temporary identifier (CS-RNTI) (see para. 0040, scrambling a Cyclic Redundancy Check (CRC) according to a fixed scrambling identifier (HARQ-RNTI), for identifying that the downlink control information is information for feeding back corresponding HARQ-ACKs to the plurality of user equipments).
	Regarding claim 17, Liu discloses wherein, during operation, the processor further performs operations comprising: terminating the uplink transmission in an event that the HARQ feedback information is determined as an acknowledgement (ACK) (see para. 0003, 0027, it indicates that the HARQ-ACK is ACK and the UE no longer needs to transmit in the uplink). 

s 8, 9, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh et al. (US Pub. No. 2017/0201932).
	Regarding claim 8, Yeh discloses a method, comprising: performing, by a processor of an apparatus, an uplink transmission (see abstract, para. 0003, 0006uplink data transmission); determining, by the processor, whether at least one of an uplink transmission type and an uplink transmission parameter corresponding to the uplink transmission meets a condition (see para. 0069 – 0070, 0087, when the base station grants to the plurality of terminals (for example, UE0 to UE4) the NB-PUSCH of the i-th NB subframe in the i-1-th NB subframe, the corresponding terminals (for example, UE0 to UE4) may use the granted NB-PUSCH to perform the uplink transmission); determining, by the processor, whether to monitor downlink control information (DCI) used to indicate hybrid automatic repeat request (HARQ) feedback information corresponding to the uplink transmission (see para. 0011, 0024, 0051, 0053, Downlink control information (DCI) transmitted through the NB-PDCCH may include the bit map and a specific bit of the bit map may transmit (indicate) the response (whether the reception succeeds, for example, HARQ-ACK) to the uplink transmission transmitted by a specific terminal among the plurality of terminals); and monitoring, by the processor, the DCI in an event that at least one of the uplink transmission type and the uplink transmission parameter meets the condition (see para. 0072, the NB-PDCCH transmitted in the i+1-th NB subframe may include the DCI indicating the HARQ-ACKs for the uplink transmissions of the terminals (for example, UE0 to UE4) that are granted the NB-PUSCH of the i-th NB subframe). 
	Regarding claim 9, Yeh discloses wherein the condition comprises that the uplink transmission type comprises a configured-grant uplink transmission (see para. 0069 – 0070, the 
	Regarding claim 18, Yeh discloses an apparatus, comprising: a transceiver which, during operation, wirelessly communicates with a network node of a wireless network; and a processor communicatively coupled to the transceiver such that, during operation, the processor (see Fig. 6, para. 0141 – 0145, a wireless device TN 100 with a processor TN110 and transmitting/receiving apparatus TN120) performs operations comprising: performing, via the transceiver, an uplink transmission (see abstract, para. 0003, 0006uplink data transmission); determining whether at least one of an uplink transmission type and an uplink transmission parameter corresponding to the uplink transmission meets a condition (see para. 0069 – 0070, 0087, when the base station grants to the plurality of terminals (for example, UE0 to UE4) the NB-PUSCH of the i-th NB subframe in the i-1-th NB subframe, the corresponding terminals (for example, UE0 to UE4) may use the granted NB-PUSCH to perform the uplink transmission); determining whether to monitor downlink control information (DCI) used to indicate hybrid automatic repeat request (HARQ) feedback information corresponding to the uplink transmission (see para. 0011, 0024, 0051, 0053, Downlink control information (DCI) transmitted through the NB-PDCCH may include the bit map and a specific bit of the bit map may transmit (indicate) the response (whether the reception succeeds, for example, HARQ-ACK) to the uplink transmission transmitted by a specific terminal among the plurality of terminals); and monitoring, via the transceiver, the DCI in an event that at least one of the uplink transmission type and the uplink transmission parameter meets the condition (see para. 0072, the NB-PDCCH transmitted in the i+1-th NB subframe may include the DCI indicating the HARQ-ACKs for the uplink 
	Regarding claim 19, Yeh discloses wherein the condition comprises that the uplink transmission type comprises a configured-grant uplink transmission (see para. 0069 – 0070, the base station may use the NB-PDCCH present in the i-1-th NB subframe to grant (or allocate) an uplink resource present in the i-th NB subframe to a specific terminal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No. 2020/0067652) in view of Yeh et al. (US Pub. No. 2017/0201932).
Liu does not disclose the claimed features as recited in claims 6 and 16.


	Regarding claim 16, Yeh discloses wherein the uplink transmission comprises a configured-grant uplink transmission (see para. 0069 – 0070, the base station may use the NB-PDCCH present in the i-1-th NB subframe to grant (or allocate) an uplink resource present in the i-th NB subframe to a specific terminal). 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Liu, and have the features, as taught by Yeh, in order to improve the resource efficiency and the transmitting efficiency and improve the signaling overhead, as discussed by Yeh (para. 0146).


Allowable Subject Matter
Claims 4, 5, 10, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

					Pertinent Prior Arts

	Wu et al. (US Pub. No. 2018/0048430), in the same field of endeavor as the present invention, disclose communicating with a network according to a first HARQ minimum timing; transmitting a first message comprising an indication of support of a second HARQ minimum 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473